DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10, 12-31 and 33-46 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
With respect to claim 22,
In lines 6-7,  “(e.g., a name or unique identifier)” has been deleted;

With respect to claim 42,
In lines 4-5,  “(e.g., a name or unique identifier)” has been deleted.



Allowable Subject Matter
Claims 1-10, 12-31 and 33-46 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,
The prior art of record fails to teach or to reasonably suggest:
A method comprising:
receiving, by a vehicle computer, first information specifying a user, a time* and a geographic location, the first information received by the vehicle computer from a first communication channel;
causing an autopilot controller of the vehicle to navigate to the geographic location so as to arrive at the geographic location;
at the geographic location:
receiving, by the vehicle computer, second information identifying the individual, time, and geographic location, the second information received over a second communication channel different than the first communication channel the second information sent by a mobile device at the location;
	comparing, by the vehicle computer, the user, time, and geographic location of the first information with the user, time, and geographic location of the second information; and
responsive to the comparing, causing, by the vehicle computer, one or more doors of the vehicle to unlock or open.

With respect to independent claim 22,
The prior art of record fails to teach or to reasonably suggest:
A vehicle comprising:
one or more sensors; a vehicle computer;
memory storing instructions that when executed by the vehicle computer, cause the vehicle computer to perform operations comprising:
receiving, by a vehicle computer, first information specifying a user, a time., and a geographic location, the first information received by the vehicle computer from a first communication channel;
	causing the vehicle to navigate to the geographic location so as to arrive at the geographic location at around the specified time; at the geographic location:
receiving, by the vehicle computer, second information identifying the individual, time., and geographic location, the second information being received over a second communication channel that is different than the first communication channel, the second information being sent by a mobile device at the location;
	comparing, by the vehicle computer, the user, time, and geographic location of the first information with the user, time, and geographic location of the second information; and
	responsive to the comparing, causing, by the vehicle computer, one or more doors of the vehicle to unlock or open.

With respect to independent claim 42,
The prior art of record fails to teach or to reasonably suggest:
cause the vehicle computer to perform operations comprising:
receiving, by the vehicle computer, first information specifying a user, a time and a geographic location, the first information received by the vehicle computer from a first communication channel;
	navigating to the geographic location so as to arrive at the specified location at around the specified time;
identifying, by a location processor of the vehicle, that the vehicle has arrived at the geographic location;
at the geographic location:
	receiving, by the vehicle computer, second information identifying the individual, time and location, the second information being received over a second communication channel that is different than the first communication channel, the second information being sent by a mobile device at the location;
	comparing, by the vehicle computer, the user, time, and geographic location of the first information with the user, time, and geographic location of the second information; and
	responsive to the comparing, causing, by the vehicle computer, one or more doors of the vehicle to unlock or open.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YANG (U.S. PUB. 2019/0041223) teaches in [0039] a vehicle that performs cross-verifying of its GPS location by utilizing data from the GPS coordinates from surrounding vehicles within the same area; [0059] teaches that the cross-verification operation may be performed by the vehicle’s onboard computer.
SEOK (U.S. PUB. 2018/0120123) teaches an autonomous vehicle; [0053] teaches that the system of the vehicle compares the vehicles current position with a predicted arrival time, and compares the predicted arrival time with a scheduled time of arrival.
TIZIANI (U.S. PUB. 2019/0188493) teaches in [0085] a vehicle which confirms a person’s identity.
SCHROEDER (U.S. PUB. 2020/0008061) teaches a vehicle having an identification unit which detects a passenger’s biometric properties; [0043] teaches a vehicle which is self-driven; [0045] teaches that once a person is authenticated, a door may be opened; [0052] teaches that user N communicates an identifier to a remote system (ER) and/or the vehicle itself; [0032] teaches a position detecting unit P which detects and compares vehicle position to the geographic region which is stored in the vehicle’s memory; [0033] teaches a position detecting unit which determines whether a destination has been reached; [0036] teaches that output from position detecting unit P is used as authentication information; [0062] teaches that the position detecting unit determines the vehicle position using sensors, external cameras, navigational data etc.
YOO (U.S. PATENT 10,349,223) teaches an autonomous vehicle.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689